Board of Tax Appeals, Nos. 97-T-889 and 98-T-333. This cause is pending before the court as an appeal and cross-appeal from the Board of Tax Appeals. Upon consideration of the motions of appellant/eross-appellee and appellee/cross-appellant for leave to file supplemental authority,
IT IS ORDERED by the court that the motions for leave to file supplemental authority be, and hereby are, granted.
IT IS FURTHER ORDERED by the court that the parties file the citation to the supplemental authority and a copy of the supplemental authority within seven days of the date of this entry.